     Case 8:20-cv-01006 Document 1 Filed 04/30/20 Page 1 of 9 PageID 1



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

ARLEAN GREEN,
on behalf of herself and on behalf
of all others similarly-situated,

       Plaintiff,

v.                                            CASE NO.:

THE HERTZ CORORATION,

      Defendant.
____________________________________/

                            CLASS ACTION COMPLAINT
                             (JURY TRIAL DEMANDED)

       Plaintiff, Arlean Green, on behalf of herself and on behalf of all others similarly

situated, files this Class Action Complaint against Defendant, The Hertz Corporation

(“Defendant” or “Hertz”).     In sum, Defendant violated the Worker Adjustment and

Retraining Notification Act, 29 U.S.C. § 2101 et seq. (the “WARN Act”) when it

terminated Plaintiffs and the putative class members on April 14, 2020, without providing

advance written notice. In further support thereof, Plaintiff alleges as follows:

                              NATURE OF THE ACTION

       1.      This is a class action for the recovery by the Plaintiff, on their own behalf

and on behalf of approximately hundreds of other similarly situated former employees

(collectively the “Class”, as defined below), of damages in the amount of 60 days’

compensation and benefits for each of them by reason of the Defendant’s violation of their

rights under the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et

seq. (the “WARN Act”).
    Case 8:20-cv-01006 Document 1 Filed 04/30/20 Page 2 of 9 PageID 2



        2.       The Plaintiff and the other Class members were employees of Defendant

who were terminated without cause on their part in or about April 14, 2020, as part of or

as the reasonably expected consequence of a mass layoff or plant closing, which was

effectuated by Defendant on or about that date.

        3.       Defendant failed to give the Plaintiff and the other Class members at least

60 days’ advance notice of their termination.

        4.       In fact, Defendant gave no advance written notice to Plaintiff or the putative

class members. Instead, the written notice was given on April 14, 2020, the same day

Defendant’s written notice claims it engaged in a mass layoff of Plaintiff and the putative

class members she seeks to represent.

        5.       In violation of the WARN Act, Defendant failed to provide as much written

notice as was practicable under the circumstance surrounding the COVID-19 pandemic,

and also failed to provide a statement of the basis for reducing the notification period to

zero days advance notice.

        6.       Defendant could have but failed to evaluate the impact of COVID-19 upon

its employees 60 days prior to the April 14, 2020 mass layoff, as evidenced by the fact that

it gave no advance written notice whatsoever.

        7.       Not only that, Defendant had also furloughed Plaintiff on March 22, 2020,

because of COVID-19, meaning Defendant knew its business was suffering1 and, thus,

knew a mass layoff was coming. But, furloughing employees for a few weeks, and then




1
     Curiously,  Hertz   stock   shares    rose    as    much     as    33%      during   this   time.
https://www.bloomberg.com/news/articles/2020-03-23/avis-slashes-costs-braces-for-60-or-worse-drop-in-
reservations.

                                              2
    Case 8:20-cv-01006 Document 1 Filed 04/30/20 Page 3 of 9 PageID 3



terminating their employment without any advance notice is not a substitute for -- and

certainly does not comply with -- the WARN Act’s advance written notice requirement.

        8.      Moreover, the fact that Congress recently made available to Defendant and

many other businesses nationwide millions of dollars in forgivable loans through the

“Paycheck Protection Program,” but Defendant still opted to instead engage in a mass

layoff -- and do so without any advance written notice to its employees -- only further

underscores the severity of the WARN Act violations committed by Defendant.

        9.      Defendant’s failure to provide its employees with any advance written

notice had a devastating economic impact on Plaintiff and the putative class members.

        10.     As a consequence, the Plaintiff and the other Class members are entitled

under the WARN Act to recover from the Defendant their respective compensation and

benefits for 60 days, no part of which has been paid. Specifically, the class Plaintiff seeks

to certify is defined as:

        WARN Act National Class:
        All former Hertz employees throughout United States who were not given
        a minimum of 60 days’ written notice of termination and whose
        employment was terminated on or about April 14, 2020, as a result of a
        “mass layoff” or “plant closing” as defined by the Workers Adjustment and
        Retraining Notification Act of 1988.

                                     JURISDICTION

        11.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 2104(a)(5).

        12.     The violation of the WARN Act alleged herein occurred in this District.

        13.     Venue in this Court is proper pursuant to 29 U.S.C. § 2104(a)(5).




                                         3
    Case 8:20-cv-01006 Document 1 Filed 04/30/20 Page 4 of 9 PageID 4



                       THE PARTIES AND SUPPORTING FACTS

       14.        At all relevant times, Defendant was a business authorized to conduct

business in the State of Florida.

       15.        At all relevant times, Defendant maintained an office or facility in Tampa,

Florida (the “Facility”), at the Tampa International Airport where Plaintiff worked.

       16.        On information and belief, in or about April 2020, Defendant employed

hundreds of people in Florida, and thousands across the nation.

       17.        Prior to her termination, Plaintiff worked for Defendant as a flex

representative.

       18.        On April 14, 2020, Plaintiff received written notice terminating her

employment, without cause on their part, by the Defendant.

       19.        Upon information and belief hundreds of other employees working for

Defendant were terminated without cause on their part as part of or as the reasonably

expected consequence of the terminations (collectively, the “Class”).

       20.        Plaintiff brings this action on her own behalf and, pursuant to rules 23(a)

and (b)(3) of the Federal Rules of Civil Procedure, on behalf of herself and the other

members of the Class.

                                THE CLAIM FOR RELIEF

       21.        At all relevant times, the Defendant employed 100 or more employees,

exclusive of part-time employees, i.e., those employees who had worked fewer than 6 of

the 12 months prior to the date notice was required to be given or who had worked fewer

than an average of 20 hours per week during the 90 day period prior to the date notice was

required to be given (the “Part-Time Employees”), or employed 100 or more employees



                                           4
    Case 8:20-cv-01006 Document 1 Filed 04/30/20 Page 5 of 9 PageID 5



who in the aggregate worked at least 4,000 hours per week exclusive of hours of overtime

within the United States.

       22.     The terminations in or about April 14, 2020 of the employment of persons

who worked at the various facilities for Defendant resulted in the loss of employment for

at least 50 employees excluding Part-Time Employees.

       23.     The terminations in or about April 14, 2020 of the employment of persons

who worked at the Facility or as the reasonably foreseeable consequence of those

terminations resulted in the loss of employment for at least 33% of the Facility’s employees

excluding Part-Time Employees.

       24.     The Plaintiff and the other Class members were discharged without cause

on their part in or about April 14, 2020 or thereafter as the reasonably expected

consequence of the terminations that occurred on that date.

       25.     The Plaintiff and each of the other Class members experienced an

employment loss as part of or as the reasonably expected consequence of the mass layoff

and/or plant closing that occurred in or about April 14, 2020.

       26.     Prior to her termination, the Plaintiff and the other Class members did not

receive written notice at least 60 days in advance of the termination of their employment,

nor did they receive as much notice as practicable under the circumstances.

       27.     The Plaintiff and the other Class members constitute a Class within the

meaning of Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure.

       28.     Each of the other Class members is similarly situated to the Plaintiff with

respect to his or her rights under the WARN Act.




                                         5
    Case 8:20-cv-01006 Document 1 Filed 04/30/20 Page 6 of 9 PageID 6



         29.     Common questions of law and fact are applicable to all members of the

Class.

         30.     The common questions of law and fact arise from and concern the following

facts, among others: that all Class members enjoyed the protection of the WARN Act; that

all Class members were employees of the Defendant who worked at the Facility; that the

Defendant terminated the employment of all the members of the Class without cause on

their part; that the Defendant terminated the employment of the members of the Class

without giving them at least 60 days’ prior written notice as required by the WARN Act;

that the Defendant failed to pay the Class members wages and to provide other employee

benefits for a 60-day period following their respective terminations; and on information

and belief, the issues raised by an affirmative defenses that may be asserted by the

Defendant.

         31.     The Plaintiff’s claims are typical of the claims of the other members of the

Class in that for each of the several acts of Defendant described above, the Plaintiff and

the other Class members is an injured party with respect to his/her rights under the WARN

Act.

         32.     The Plaintiff will fairly and adequately protect and represent the interests of

the Class.

         33.     The Plaintiff has the time and resources to prosecute this action.

         34.     The Plaintiff has retained the undersigned counsel who have had extensive

experience litigating WARN Act claims, employee rights’ claims and other claims in

Federal court.




                                           6
    Case 8:20-cv-01006 Document 1 Filed 04/30/20 Page 7 of 9 PageID 7



       35.     The Class is so numerous as to render joinder of all members impracticable

in that there are hundreds, if not thousands, of members of the Class.

       36.     The questions of law and fact common to the members of the Class

predominate over any questions affecting only individual members.

       37.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy.

       38.     No Class member has an interest in individually controlling the prosecution

of a separate action under the WARN Act.

       39.     No litigation concerning the WARN Act rights of any Class member has

been commenced.

       40.     Concentrating all the potential litigation concerning the WARN Act rights

of the Class members in this Court will avoid a multiplicity of suits, will conserve judicial

resources and the resources of the parties, and is the most efficient means of resolving the

WARN Act rights of all the Class members.

       41.     On information and belief, the names of all the Class members are contained

in Defendant’s books and records.

       42.     On information and belief, a recent residence address of each of the Class

members is contained in Defendant’s books and records.

       43.     On information and belief, the rate of pay and the benefits that were being

paid or provided by Defendant to each Class member at the time of his or her termination

are contained in Defendant’s books and records.

       44.     As a result of Defendant’s violation of the WARN Act, each Class member

is entitled to recover an amount equal to the sum of: (a) his/her respective wages, salaries,



                                          7
    Case 8:20-cv-01006 Document 1 Filed 04/30/20 Page 8 of 9 PageID 8



commissions, bonuses and accrued pay for vacation and personal days for the work days

in the 60 calendar days prior to their respective terminations and fringe benefits for 60

calendar days prior to their respective terminations; and (b) his/her medical expenses

incurred during the 60-day period following their respective terminations that would have

been covered and paid under the Defendant’s health insurance plan had that plan provided

coverage for such period.

       45.     Defendant failed to pay the Plaintiff and the other Class members for the

Defendant’s violation of the WARN Act in an amount equal to the sum of or any part of

the sum of (a) their respective wages, salary, commissions, bonuses and accrued pay for

vacation and personal days for the work days in the 60 calendar days prior to their

respective terminations and fringe benefits for 60 calendar days prior to their respective

terminations; and (b) their medical expenses incurred during the 60 calendar days from and

after the date of his/her termination that would have been covered under the Defendant’s

benefit plans had those plans remained in effect.

       46.     Plaintiff hereby demands a jury trial of all issues that may be so tried.

       WHEREFORE, the Plaintiff demands judgment as follows:

       A.      In favor of the Plaintiff and each other Class member against the Defendant

equal to the sum of: (a) wages, salary, commissions, bonuses, accrued pay for vacation and

personal days, for 60 days; (b) pension, 401(k) contributions, health and medical insurance

and other fringe benefits for 60 days; and (c) medical expenses incurred during the 60 day

period following their respective terminations that would have been covered and paid under

the Defendant’s health insurance plans had coverage under that plan continued for such

period, all determined in accordance with the WARN Act, 29 U.S.C. § 2104 (a)(1)(A).



                                         8
    Case 8:20-cv-01006 Document 1 Filed 04/30/20 Page 9 of 9 PageID 9



       B.      Appointment of the Plaintiff as Class Representative;

       C.      Appointment of the undersigned as Class Counsel;

       D.      In favor of the Plaintiff for the reasonable attorneys’ fees and the costs and

disbursements of prosecuting this action, as authorized by the WARN Act, 29 U.S.C. §

2104 (a)(6).

       E.      Interest allowed by law;

       F.      Such other and further relief as this Court deems just and proper.

       Dated this 30th day of April, 2020.

                                              Respectfully submitted,

                                              /s/Brandon J. Hill
                                              BRANDON J. HILL
                                              Florida Bar Number: 0037061
                                              LUIS A. CABASSA
                                              Florida Bar Number: 0053643
                                              WENZEL FENTON CABASSA, P.A.
                                              1110 North Florida Avenue, Suite 300
                                              Tampa, FL 33602
                                              Main No.: 813-224-0431
                                              Direct No.: 813-379-2565
                                              Facsimile: 813-229-8712
                                              Email: lcabassa@wfclaw.com
                                              Email: bhill @wfclaw.com
                                              Email: gnichols@wfclaw.com

                                              and

                                              CHAD A. JUSTICE
                                              Florida Bar Number: 121559
                                              Justice for Justice LLC
                                              1205 N Franklin St., Suite 326
                                              Tampa, Florida 33602
                                              Direct No. 813-566-0550
                                              Facsimile: 813-566-0770
                                              E-mail: chad@getjusticeforjustice.com
                                              Attorneys for Plaintiff




                                          9
